
	

116 SRES 171 IS: Expressing the sense of Congress regarding restoring United States bilateral assistance to the West Bank and Gaza.
U.S. Senate
2019-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 171
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2019
			Mr. Merkley (for himself, Mr. Coons, Mr. Leahy, Mr. Van Hollen, Ms. Cortez Masto, and Mrs. Feinstein) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing the sense of Congress regarding restoring United States bilateral assistance to the West
			 Bank and Gaza.
	
	
 Whereas the dire health and economic conditions facing the Palestinian people has created a humanitarian crisis in the West Bank and Gaza. The United States has long been a leader in helping address the plight of innocent civilians;
 Whereas these fragile conditions could contribute to circumstances that would undermine Israel’s security and stability in the region;
 Whereas the Palestinian Authority's interpretation of the Anti-Terrorism Clarification Act (Public Law 115–253), which sought to help United States victims of terrorism abroad, led the Palestinian Authority to reject all forms of United States assistance, meaning that funding for organizations implementing humanitarian aid programs that provide critical services, such as health care and sanitation to civilians, cannot be carried out; and
 Whereas the Department of State has failed to obligate any of the funds Congress appropriated in fiscal year 2017 and fiscal year 2018, $302,750,000 and $257,500,000, respectively, for bilateral assistance to the West Bank and Gaza: Now, therefore, be it
		
	
 That it is the sense of the Senate that— (1)the Executive branch should expend before the end of fiscal year 2019 all bilateral assistance to the West Bank and Gaza that Congress appropriated for such assistance in fiscal year 2018, including—
 (A)$196,500,000 for the Economic Support Fund; (B)$60,000,000 for International Narcotics Control and Law Enforcement; and
 (C)$1,000,000 for Nonproliferation, Anti-Terrorism, Demining and Related Programs; (2)programs and activities funded by the Economic Support Fund as described above are focused primarily on providing food, essential health services, and other humanitarian goods and services, and these expenditures must be consistent with the restrictions and exceptions provided in the Taylor Force Act (title X of division S of Public Law 115–141); and
 (3)legislation should be enacted to clarify that programs and activities funded through the Economic Support Fund and that are consistent with the Taylor Force Act (title X of division S of Public Law 115–141) may not be used as a basis to assert jurisdiction over the Palestinian Authority pursuant to the Anti-Terrorism Clarification Act.
